DETAILED ACTION
 	Claims 1-19 are pending. This is in response to the RCE filed on December 16, 2021 of the Trackone application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.

 				Authorization 
Authorization for this examiner’s amendment was given in an interview with Andre Marais #48, 095 on January 10, 2022.

Claim Amendment
1.(Currently Amended) A method to enable an end device to securely communicate with an owner computer system associated with the end device using an intermediary system intermediate the end device and the owner computer system, the method comprising:
at the intermediary system:
receiving end device advertised data comprising a time-dependent device identifier generated at the end device using a time-dependent data calculation, a shared master secret and time data comprising current time data and reference time data, the shared master secret and the reference time data shared between the end device and the owner computer system; 
generating, using at least one processor, augmented data comprising:
a hashed device identifier generated by hashing the time-dependent device identifier using a hash function known to both the intermediary system and the owner computer system; and
an encrypted message generated by encrypting a message using the time-dependent device identifier as an encryption key for a symmetric encryption/decryption method known to both the intermediary system and the owner computer system; and
forwarding the augmented data to a server for retrieval and processing by the owner computer system to allow the owner computer system to communicate with the end device securely,
at the server:
 receiving and storing the augmented data, and making the augmented data available to be retrieved and processed by the owner computer system;
at the owner computer system:
 obtaining retrieval request data comprising a retrieval device identifier and a retrieval hashed device identifier;
sending the retrieval hashed device identifier to the server;
at the server:
 receiving the retrieval hashed device identifier;
comparing the retrieval hashed device identifier with the hashed device identifier comprised by the augmented data stored on the server;
detecting a correspondence between the retrieval hashed device identifier and the hashed device identifier comprised by the augmented data stored on the server;
responsive to the detection of the correspondence, returning the corresponding augmented data stored on the server to the owner computer system; and
at the owner computer system, receiving the augmented data.
2. Canceled
3. (Currently Amended) The method of claim 1
4. (Currently Amended) The method of claim 1
5. The method of claim 4, wherein the generating of the proxy data at the proxy further comprises replacing gateway identifying data identifying the gateway within the augmented data, wherein the gateway identifying data is generated at the gateway, sent by the gateway to the proxy, and received at the proxy.

6. Canceled
7. (Currently Amended) The method of claim 1
8. The method of claim 7, wherein the processing of the augmented data at the owner computer system comprises:
retrieving the encrypted message from the augmented data;
decrypting the encrypted message using the retrieval device identifier and the symmetric encryption/decryption method known to both the owner computer system and the intermediary system; and
retrieving the message upon decrypting the encrypted message.
9. The method of claim 8, wherein:
the device-advertised data further comprises an encrypted device message generated using a device message, a one-time pad and a second symmetric encryption/decryption algorithm known to both the end device and the owner computer system;
the augmented data further comprises the encrypted device message;
the retrieval request data at the owner computer system further comprises a retrieval one-time pad; and
the processing of the augmented data at the owner computer system further comprises:
retrieving the encrypted device message from the augmented data;
decrypting the encrypted device message using the retrieval one-time pad and the second symmetric encryption/decryption algorithm known to both the end device and the owner computer system; and
retrieving the device message upon decrypting the encrypted device message.
10. The method of claim 9, wherein:
the one-time pad is generated at the end device using the time-dependent data calculation, the time data, and the shared master secret; and
the retrieval one-time pad is generated at the owner computer system using the time-dependent data calculation, the retrieval time data, and the shared master secret.
11. The method of claim 10, wherein the second symmetric encryption/decryption algorithm comprises XOR encryption/decryption.
12. The method of claim 9, wherein the communication of the owner computer system with the end device comprises the owner computer system locating the end device.
13. The method of claim 12, wherein:
the message comprises estimated end device location information generated by the intermediary system, and
the owner computer system locating of the end device comprises retrieval of the estimated end device location information from the retrieved message.
14. The method of claim 12, wherein the device message comprises device location information and the owner computer system locating of the end device comprises the retrieval of the device location information from the retrieved device message.
15. The method of claim 12, wherein receiving of the end device advertised data further comprises receiving a radio signal at a receiving time, the message comprising the receiving time, the owner computer system locating of the end device to use the receiving time from the retrieved message.
16. The method of claim 9, wherein the device message comprises sensor data and the communication of the owner computer system with the end device comprises the owner computer system retrieving sensor data from the retrieved device message.
17. The method of claim 16, wherein the sensor data comprises one of at least temperature data, gas sensing data, humidity data and device movement information.
18. (Currently Amended) A computing system comprising:
a plurality of processors; and
a memory storing instructions that, when executed by the plurality of processors, configure the system to:
at the intermediary system:
receive end device advertised data comprising a time-dependent device identifier generated at the end device using a time-dependent data calculation, a shared master secret and time data comprising current time data and reference time data, the shared master secret and the reference time data shared between an end device and an owner computer system; 
generate augmented data comprising:
a hashed device identifier generated by hashing the time-dependent device identifier using a hash function known to both the intermediary system, intermediate the end device and the owner computer system, and the owner computer system; and
an encrypted message generated by encrypting a message using the time-dependent device identifier as an encryption key for a symmetric encryption/decryption method known to both the intermediary system and the owner computer system; and
forward the augmented data to a server for retrieval and processing by the owner computer system to allow the owner computer system to communicate with the end device securely;
at the server:
receive the augmented data, and making the augmented data available to be retrieved and processed by the owner computer system;
obtain retrieval request data comprising a retrieval device identifier and a retrieval hashed device identifier;
send the retrieval hashed device identifier to the server;
receive the retrieval hashed device identifier;
compare the retrieval hashed device identifier with the hashed device identifier comprised by the augmented data stored on the server;
detect a correspondence between the retrieval hashed device identifier and the hashed device identifier comprised by the augmented data stored on the server;
responsive to the detection of the correspondence, return the corresponding augmented data stored on the server to the owner computer system; and
at the owner computer system:
 receive the augmented data.
19. .(Currently Amended) A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that, when executed by a computer system, cause the computer system to:
at an intermediary system:
receive end device advertised data comprising a time-dependent device identifier generated at the end device using a time-dependent data calculation, a shared master secret and time data comprising current time data and reference time data, the shared master secret and the reference time data shared between an end device and an owner computer system; 
generate augmented data comprising:
a hashed device identifier generated by hashing the time-dependent device identifier using a hash function known to both the intermediary system, intermediate the end device and the owner computer system, and the owner computer system; and
an encrypted message generated by encrypting a message using the time-dependent device identifier as an encryption key for a symmetric encryption/decryption method known to both the intermediary system and the owner computer system; and
forward the augmented data to a server for retrieval and processing by the owner computer system to allow the owner computer system to communicate with the end device securely;
at the server:
receive the augmented data, and making the augmented data available to be retrieved and processed by the owner computer system;
obtain retrieval request data comprising a retrieval device identifier and a retrieval hashed device identifier;
send the retrieval hashed device identifier to the server;
receive the retrieval hashed device identifier;
compare the retrieval hashed device identifier with the hashed device identifier comprised by the augmented data stored on the server;
detect a correspondence between the retrieval hashed device identifier and the hashed device identifier comprised by the augmented data stored on the server;
responsive to the detection of the correspondence, return the corresponding augmented data stored on the server to the owner computer system; and
at the owner computer system:
 receive the augmented data.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	After reviewing prior art and the non-final action against parent application submitted in the IDS, no teachings found against the amended claims 1, 18 and 19 agreed above. Therefore, the claims are allowed as indicated in the previous Allowance Notice mailed on September 17, 2021.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432